DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification Objections
2.	The abstract needs to be amended to: (i) remove [i]n an embodiment” so that the abstract is clear and concise (see MPEP Section 608, especially – “It should avoid using phrases which can be implied, such as ‘The disclosure concerns’”); and (ii) change at line 5 “not align” to “not aligned” to be grammatically correct.  Appropriate correction is required.
3.	The specification needs to be amended to: (i) change paragraph 0006 from “not align” to “not aligned” to be grammatically correct; (ii) change paragraph 0092 from “may be used provide” to “may be used to provide” to be grammatically correct.  Appropriate correction is required.
Claim Objections
4.	Claims 1-20 are objected to because of the following informalities: 
	Claim 1 at line 7 needs to be changed from “the alignment mark is not align” to “the alignment mark is not aligned” to be grammatically correct.  Appropriate correction is required.  This objection applies to claims 2-13 that depend upon claim 1.
	Claim 14 at line 6 needs to be changed from “the a receiving coil” to “a receiving coil” to correct a typo.  Appropriate correction is required.  This objection applies to claims 14-20 that depend upon claim 14.
	Claim 18 at line 2 needs to be changed from “a pair transmitting coil” to “a pair of transmitting coils” to be grammatically correct.  Appropriate correction is required.  
	Claim 19 at line 1 needs to be changed from “inducting” to “inducing” to fix a typo.  Note that there are two instances of “inducting” at line 1.  Appropriate correction is required.  
Claim 20 at line 1 needs to be changed from “inducting” to “inducing” to fix a typo.  Note that there are two instances of “inducting” at line 1.  Appropriate correction is required.  
Claim Rejections – 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of AIA  35 U.S.C. 102
that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public user, on sale or otherwise available to the public before the effective filing date of the claimed invention.

6.	Claims 14 and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Pub. No. 2017/0170688 A1 to Maniktala.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
       
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

	As to claim 14, Maniktala discloses a method for wirelessly transmitting power to a mobile device(410)(FIGs. 2 and 4: 200, 422; ¶¶0020, 0023, 0026), the method (410)(FIGs. 2 and 4: 200, 410, 422; ¶¶0020, 0023, 0026) comprising: inducing a transmitter current(242, 244)(FIG. 2: 222, 224; ¶¶0020-0021) to flow through first(222)(FIG. 2: 242; ¶¶0021-0022) and second transmitting coils(224)(FIG. 2: 244; ¶0031) of a wireless power transmitter(214)(FIG. 2; ¶0020), wherein the first(222)(FIG. 2: 242; ¶¶0021-0022) and second transmitting coils(224)(FIG. 2: 244; ¶0031) are coupled in series (FIG. 2: 222, 224; ¶0021); causing a magnetic flux(250)(FIG. 2; ¶¶0021-0022) to flow from the first transmitting coil(222)(FIG. 2; ¶¶0021-0022) to the second transmitting coil(224)(FIG. 2; ¶¶0021-0022); and inducing a receiver current(246)(FIG. 2; ¶0023) to flow in the a receiving coil(238)(FIG. 2; ¶0023) by directing the magnetic flow through a center of the receiving coil(238)(FIG. 2: 236; ¶0023) using a ferrite core(236)(FIG. 2; ¶0023).

As to claim 16, Maniktala discloses the method of claim 14, as applied above.

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Maniktala further discloses wherein the mobile device is a smart glasses(510)(FIG. 5; ¶0027).

	As to claim 17, Maniktala discloses the method of claim 14, as applied above.

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

Maniktala further discloses wherein the mobile device is a smart watch (310)(FIG. 3A; ¶¶0007, especially – “Apple® watch, 0024).
Claim Rejections – 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 15 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2017/0170688 A1 to Maniktala in view of U.S. Patent Pub. No. 2021/0408826 A11 to Liu et al. (“Liu”).
As to claim 15, Maniktala discloses the method of claim 14, as applied above.
Maniktala does not expressly disclose wherein the mobile device is an active stylus
Liu discloses wherein the mobile device is an active stylus(202)(FIG. 1; ¶0019). 
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Maniktala with Liu to provide a method for wirelessly transmitting power to a mobile device that enables a user to make touch inputs that are more precise on a touch screen.

As to claim 21, Maniktala discloses a smart watch system (FIGs. 2 and 3A: 310; ¶¶0007, especially – “Apple® watch, 0020, 0024) comprising:
	a smart watch(310)(FIG. 3A; ¶¶0007, especially – “Apple® watch, 0024) comprising a receiving coil(316)(FIG. 3A; ¶0024), the receiving coil(316)(FIG. 3A; ¶0024) wrapped around a first axis(horizontal axis); and
	a surface(226)(FIG. 2; ¶0020) parallel to the first axis(horizontal axis), and a plurality of transmitting coils(222, 224)(FIG. 2; ¶0020), wherein each of the plurality of transmitting coils(222, 224)(FIG. 2; ¶0020) are wrapped around a second axis(vertical axis) that is orthogonal to the first axis(horizontal axis), wherein the coil structure(214)(FIG. 2; ¶0020) is configured to wirelessly transmit power to the smart watch(310)(FIG. 3A: 316; ¶¶0007, especially – “Apple® watch, 0023-0024) via the receiving coil(316)(FIGs. 2, 3A: 238; ¶¶0023-0024) by using two transmitting coils(222, 224)(FIG. 2; ¶002) of the plurality of transmitting coils(222, 224)(FIG. 2; ¶0020).
	Maniktala does not expressly disclose a charging box comprising: a bottom surface parallel to the first axis, wherein the charging box is configured to wirelessly transmit power to the smart watch.
	Liu discloses a charging box(300)(FIG. 3: 310, 314, 320; ¶¶0022, 0026-0028) comprising: a bottom surface(307)(FIG. 3; ¶0026) parallel to the first axis(horizontal axis), wherein the charging box(300)(FIG. 3; ¶¶0022, 0026) is configured to wirelessly transmit power to the accessory(202)(FIG. 1; ¶¶0019, 0021, 0026).
	Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Maniktala with Liu to provide a smart watch system that is portable (see e.g., ¶0022, especially – “device 300 may be a tablet computer…a smartphone”) and which protects the transmitting coils from damage.

As to claim 22, Maniktala and Liu teach the smart watch system of claim 21, as applied above.
Maniktala and Liu teach wherein the plurality of transmitting coils are disposed inside the charging box (Maniktala: FIG. 2: 222, 224; ¶0020; Liu: FIG. 3: FIG. 3: 300, 310, 314, 320; ¶¶0022, 0026-0028). 
The motivation to combine the additional teachings of Liu is for the same reasonings given above for claim 21.
9.	Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2017/0170688 A1 to Maniktala as applied above to claim 14, in view of U.S. Patent Pub. No. 2017/0077733 A1 to Jeong et al. (“Jeong”).
As to claim 18, Maniktala discloses the method of claim 14, as applied above.
Maniktala does not expressly disclose wherein the wireless power transmitter comprises a third and fourth transmitting coils, the method further comprising selecting a pair transmitting coil from the first, second, third and fourth transmitting coils, and coupling the selected pair in series before inducing the transmitter current.

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
           
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
 
    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale

Jeong discloses wherein the wireless power transmitter(1402)(Figs. 14, 14A, 15A-15C; ¶¶0097, 0101-0102, 0115, especially – “a coil defined by a configuration of plates 1412”, 0116-0117 – by dynamically selecting which coils/plates {Figs. 14A-15C: 1412} are electrically connected together, one or more big coils is formed {Figs. 15A: A-N; Fig. 15B: A-N and O-V; Fig. 15C: A-N and O-V} to provide charging for one or more devices) comprises a third(1412 directly to the left of 1412 shown as “A”)(FIGs. 15A-15C; ¶0117) and fourth transmitting coils(1412 directly to the left of 1412 shown as “B”)(FIGs. 15A-15C; ¶0117), the method further comprising selecting a pair transmitting coil(1412s shown as “A” and “B”)(FIGs. 15A-15C; ¶¶0117-0122) from the first(1412 shown as “A”)(FIGs. 15A-15C; ¶0117), second(1412 shown as “B”)(FIGs. 15A-15C; ¶0117), third(1412 directly to the left of 1412 shown as “A”)(FIGs. 15A-15C; ¶0117) and fourth transmitting coils(1412 directly to the left of 1412 shown as “B”)(FIGs. 15A-15C; ¶0117), and coupling the selected pair(1412s shown as “A” and “B”)(FIGs. 15A-15C; ¶¶0117-0122) in series before inducing the transmitter current (FIGs. 15A-15C: 1412s shown as “A” and “B”; ¶¶0117-0122 – selected coils/plates 1412 are connected in series to form one or more big loops {Figs. 15A: A-N; Fig. 15B: A-N and O-V; Fig. 15C: A-N and O-V} that can be dynamically changed by communicating with the device(s) to which it is providing power.).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Maniktala with Liu to provide a method for wirelessly transmitting power to a mobile device that can optimize recharging different mobile devices having different arrangements and sizes of receiving coil(s).

As to claim 19, Maniktala discloses the method of claim 14, as applied above.
Maniktala further discloses wherein inducting the transmitter current (FIG. 2: 222, 224, 242, 244; ¶¶0020-0021) comprises inducting the transmitter current with a frequency (FIG. 2: 222, 224, 242, 244; ¶¶0020-0021).
Maniktala do not expressly disclose inducting the transmitter current with a frequency of about 6.78 MHz.
Jeong discloses inducting the transmitter current with a frequency of about 6.78 MHz (FIG. 4A: 412; ¶¶0060, 0078, 0080, 0089).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Maniktala with Jeong to provide a method for wirelessly transmitting power to a mobile device that does not interfere with radio frequency signals (¶0089) such as Wi-Fi and Bluetooth that may be used by a nearby device.
10.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2017/0170688 A1 to Maniktala as applied above to claim 14, in view of U.S. Patent Pub. No. 2009/0284218 A1 to Mohammadian et al. (“Mohammadian”).
As to claim 20, Maniktala discloses the method of claim 14, as applied above.
Maniktala further discloses wherein inducting the transmitter current (FIG. 2: 222, 224, 242, 244; ¶¶0005, 0020-0021) comprises inducting the transmitter current with a frequency (FIG. 2: 222, 224, 242, 244; ¶¶0005, 0020-0021).
Maniktala do not expressly disclose inducing the transmitter current with a frequency of about 13.56 MHz.
Mohammadian discloses operating a transmitter with a frequency of about 13.56 MHz (¶0053).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Maniktala with Mohammadian to provide a method for wirelessly transmitting power to a mobile device that is effective in transmitting a large amount of power (¶¶0053-0055) to thereby be able to support the powering of mobile devices that require more power.
Maniktala and Mohammadian teach inducing the transmitter current with a frequency of about 13.56 MHz (FIG. 2: 222, 224, 242, 244; ¶¶0005, 0020-0021; Mohammadian: ¶0053).
11.	Claims 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2017/0170688 A1 to Maniktala in view of China Patent Pub. No. 209375739 U to Huang et al. (“Huang”). 
As to claim 21, Maniktala discloses a smart watch system (FIGs. 2 and 3A: 310; ¶¶0007, especially – “Apple® watch, 0020, 0024) comprising:
	a smart watch(310)(FIG. 3A; ¶¶0007, especially – “Apple® watch, 0024) comprising a receiving coil(316)(FIG. 3A; ¶0024), the receiving coil(316)(FIG. 3A; ¶0024) wrapped around a first axis(horizontal axis); and
	a surface(226)(FIG. 2; ¶0020) parallel to the first axis(horizontal axis), and a plurality of transmitting coils(222, 224)(FIG. 2; ¶0020), wherein each of the plurality of transmitting coils(222, 224)(FIG. 2; ¶0020) are wrapped around a second axis(vertical axis) that is orthogonal to the first axis(horizontal axis), wherein the coil structure(214)(FIG. 2; ¶0020) is configured to wirelessly transmit power to the smart watch(310)(FIG. 3A: 316; ¶¶0007, especially – “Apple® watch, 0023-0024) via the receiving coil(316)(FIGs. 2, 3A: 238; ¶¶0023-0024) by using two transmitting coils(222, 224)(FIG. 2; ¶002) of the plurality of transmitting coils(222, 224)(FIG. 2; ¶0020).
	Maniktala does not expressly disclose a charging box comprising: a bottom surface parallel to the first axis, wherein the charging box is configured to wirelessly transmit power to the smart watch.

    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
 
    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale

    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale

Huang discloses a charging box(1, 11)(FIGs. 1-3: 21; p 4, ¶¶2-5) comprising: a bottom surface(bottom surface of 11)(FIGs. 1-3; p 4, ¶¶2-5) parallel to the first axis(horizontal axis when 1 faces down or faces up), wherein the charging box(1, 11)(FIGs. 1-3: 21; p 4, ¶¶2-5) is configured to wirelessly transmit power (FIGs. 1-3: 21; p 4, ¶3).
	Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Maniktala with Huang to provide a smart watch system that is portable so that a user can readily use it in many locations (e.g., at home and at work).

	As to claim 23, Maniktala and Huang teach the smart watch system of claim 21, as applied above.
Maniktala and Huang further teach wherein the plurality of transmitting coils are disposed outside the charging box (Maniktala: FIG. 2: 222, 224; ¶0020; Huang: FIGs. 1-3: 1, 11, 21; p 4, ¶¶2-5) and attached to the bottom surface of the charging box(Huang: FIGs. 1-3: 1, 11, bottom surface of 11, 21; p 4, ¶¶2-5; p 5, ¶¶2, 4-5).
	Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Maniktala and Huang with Huang’s further teachings to provide a smart watch system in which the coils may be detached from the charging box (p 3, ¶¶2, 5) to make the charging box lighter when it is not being used to transmit power (e.g., when the charging box is only being used as a protective case for a mobile phone).
12.	Claims 1-2 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2017/0170688 A1 to Maniktala in view of U.S. Patent Pub. No. 2021/0325981 A1 to Park et al. (“Park”) in view of U.S. Patent Pub. No. 2020/0212728 A1 to Lin.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
     
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

	As to claim 1, Maniktala discloses a mobile device(410)(FIG. 4; ¶0026) comprising:
	a first ferrite core(414)(FIG. 4; ¶0026);
	a wireless power receiver(412, 414, 422)(FIG. 4; ¶0026) that comprises a first receiving coil(412)(FIG. 4; ¶0026) wrapped around the first ferrite core(414)(FIG. 4: 412; ¶0026); and
	an alignment mark(450)(FIG. 4; ¶0026) configured to be aligned with a transmitting coil(222 and/or 224)(FIG. 2; ¶0020) of a wireless power transmitter (¶¶0023, 0026, especially – “an outer surface of transmitter coil structure 214 includes a visible marking that indicates longitudinal axis 270”), wherein the alignment mark(450)(FIG. 4; ¶0026) is not align with a center of the first receiving coil(412)(FIG. 4; ¶0026).
	Maniktala does not expressly disclose an active stylus comprising:
an enclosure;
	a first ferrite core disposed inside the enclosure;
a first receiving coil between the first ferrite core and the enclosure;
an alignment mark configured to be aligned with a center of a transmitting coil of a wireless power transmitter.

    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale

	Park discloses an active stylus(745)(FIG. 7: 750; ¶¶0084, 0105) comprising:
an enclosure(745’s outer silhouette)(FIG. 7: 750; ¶0084);
	a first ferrite core(765)(FIG. 7: 750; ¶0084) disposed inside the enclosure(745’s outer housing)(FIG. 7: 750; ¶0084);
a first receiving coil(760)(FIG. 7: 750; ¶0084) between the first ferrite core(765)(FIG. 7: 750; ¶0084) and the enclosure(745’s outer silhouette)(FIG. 7: 750; ¶0084).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Maniktala with Park to provide a method for wirelessly transmitting power to a mobile device that enables a user to make touch inputs that are more precise on a touch screen.

    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale

Lin discloses an alignment mark(22)(FIG. 4; ¶0038) configured to be aligned with a center(33)(FIG. 4; ¶0038) of a transmitting coil of a wireless power transmitter (FIG. 4; ¶0038).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Maniktala and Park with Lin to provide a method for wirelessly transmitting power to a mobile device that better aids a user to align the longitudinal axes of the transmitting coil and first receiving coil.

	As to claim 2, Maniktala, Park and Lin teach the active stylus of claim 1, as applied above.
	Maniktala, Park and Lin further teach wherein the first ferrite core is cylindrical (Maniktala: FIG. 4: 414; ¶0026; Park: FIG. 7: 765; ¶0084).
	The motivation to combine the additional teachings of Park is for the same reasonings set forth above for claim 1.
	
As to claim 9, Maniktala, Park and Lin teach the active stylus of claim 1, as applied above.
Maniktala, Park and Lin further teach wherein the wireless power receiver is configured to receive power from a wireless power transmitter when the first receiving coil is disposed on top of a winding of a transmitting coil of the wireless power transmitter (Maniktala: FIGs. 2, 4: 222 and/or 224, 412, 414, 422; ¶¶0020. 0023, 0026; Park: FIG. 7: 750, 760; ¶0084; Lin: FIG. 4; ¶0038).
The motivation to combine the additional teachings of Park and Lin is for the same reasonings set forth above for claim 1.

As to claim 10, Maniktala, Park and Lin further teach the active stylus of claim 1, as applied above.
Maniktala, Park and Lin further teach wherein the active stylus comprises an axis of rotation, and wherein the first receiving coil is disposed in a symmetric manner with respect to the axis of rotation (Maniktala: FIG. 4: 412, 414; ¶0026; Park: FIG. 7: 745, 750, 760, 765; ¶¶0084, 0105 – axis at the center of the ferrite core {FIG. 7: 765}).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Maniktala, Park and Lin with Park’s further teachings to provide a method for wirelessly transmitting power to a mobile device that facilitates charging of the active stylus when it is laid flat at any orientation on top of the wireless power transmitter.

	As to claim 11, Maniktala, Park and Lin teach the active stylus of claim 10, as applied above.
	Maniktala, Park and Lin further teach wherein the first ferrite core is configured to cause a flow of magnetic flux generated by a wireless power transmitter in a direction parallel to the axis of rotation (Maniktala: FIGs. 2, 4: 222, 224, 250, 412, 414; ¶¶0020, 0022-0023, 0026; Park: FIG. 7: 750, 765; ¶0084; Lin: FIG. 4: ¶0038).
	The motivation to combine the additional teachings of Park is for the same reasoning set forth above for claim 10 and the motivation to combine the additional teachings of Lin is for the same reasoning set forth above for claim 1.
13.	Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2017/0170688 A1 to Maniktala in view of U.S. Patent Pub. No. 2013/0106723 A1 to Bakken et al. (“Bakken”) in view of U.S. Patent Pub. No. 2020/0212728 A1 to Lin.     
	As to claim 1, Maniktala discloses a mobile device(410)(FIG. 4; ¶0026) comprising:
	a first ferrite core(414)(FIG. 4; ¶0026);
	a wireless power receiver(412, 414, 422)(FIG. 4; ¶0026) that comprises a first receiving coil(412)(FIG. 4; ¶0026) wrapped around the first ferrite core(414)(FIG. 4: 412; ¶0026); and
	an alignment mark(450)(FIG. 4; ¶0026) configured to be aligned with a transmitting coil(222 and/or 224)(FIG. 2; ¶0020) of a wireless power transmitter (¶¶0023, 0026, especially – “an outer surface of transmitter coil structure 214 includes a visible marking that indicates longitudinal axis 270”), wherein the alignment mark(450)(FIG. 4; ¶0026) is not align with a center of the first receiving coil(412)(FIG. 4; ¶0026).
	Maniktala does not expressly disclose an active stylus comprising:
an enclosure;
	a first ferrite core disposed inside the enclosure;
a first receiving coil between the first ferrite core and the enclosure;
an alignment mark configured to be aligned with a center of a transmitting coil of a wireless power transmitter.

    PNG
    media_image14.png
    200
    400
    media_image14.png
    Greyscale
             
    PNG
    media_image15.png
    200
    400
    media_image15.png
    Greyscale

	Bakken discloses an active stylus(20)(Figs. 5-6; ¶¶0041, 0043) comprising:
an enclosure(20’s housing shown as outer silhouette)(Figs. 5-6; ¶¶0041, 0043);
a first receiving coil (Fig. 5; ¶0042) disposed inside the enclosure(20’s housing shown as outer silhouette)(Figs. 5-6; ¶¶0041, 0043).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Maniktala with Park to provide a method for wirelessly transmitting power to a mobile device that enables a user enables a user to make touch inputs that are more precise on a touch screen.
Maniktala and Bakken teach an active stylus (Bakken: Figs. 5-6; ¶¶0041, 0043) comprising: an enclosure (Bakken: Figs. 5-6: 20’s housing shown as outer silhouette; ¶¶0041, 0043);
	a first ferrite core disposed inside the enclosure (Maniktala: FIG. 4: 410; ¶0026; Bakken: Figs. 5-6: 20’s housing shown as outer silhouette, 750; ¶¶0041-0043);
a first receiving coil between the first ferrite core and the enclosure (Maniktala: FIG. 4: 410; ¶0026; Bakken: Figs. 5-6: 20’s housing shown as outer silhouette, 750; ¶¶0041-0043).
Lin discloses an alignment mark(22)(FIG. 4; ¶0038) configured to be aligned with a center(33)(FIG. 4; ¶0038) of a transmitting coil of a wireless power transmitter (FIG. 4; ¶0038).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Maniktala and Bakken with Lin to provide a method for wirelessly transmitting power to a mobile device that better aids a user to align the longitudinal axes of the transmitting coil and first receiving coil.
14.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2017/0170688 A1 to Maniktala in view of U.S. Patent Pub. No. 2013/0106723 A1 to Bakken et al. (“Bakken”) in view of U.S. Patent Pub. No. 2020/0212728 A1 to Lin as applied to claim 1 above, in view of U.S. Patent Pub. No. 2021/0349557 A1 to Li et al. (“Li”).
	As to claim 4, Maniktala, Bakken and Lin teach the active stylus of claim 1, as applied above.
Maniktala, Bakken and Lin further teach wherein the wireless power receiver further comprises a second receiving coil (Maniktala: FIG. 4: 412, 414, 422; ¶0026; Bakken: Fig. 5; ¶0042), the second receiving coil disposed in the enclosure (Bakken: Figs. 5-6: 20’s housing shown as outer silhouette; ¶¶0041-0043).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Maniktala, Park and Lin with Lin’s further teachings to provide a method for wirelessly transmitting power to a mobile device in which the mobile device is better able to receive wireless power (i.e., by having two receiving coils instead of one).
Maniktala, Bakken and Lin do not expressly disclose a second receiving coil wrapped around a second ferrite core, the second receiving coil disposed between the second ferrite core and the enclosure, and wherein the first receiving coil and the second receiving coil are coupled in series.

    PNG
    media_image16.png
    200
    400
    media_image16.png
    Greyscale


    PNG
    media_image17.png
    200
    400
    media_image17.png
    Greyscale

Li discloses a second coil(coil around 4)(Figs. 1, 3: coil around 2; ¶¶0027, 0033) wrapped around a second ferrite core(4)(Figs. 1, 3: coil around 2; ¶¶0027, 0033), the second coil(coil around 4)(Figs. 1, 3: coil around 2; ¶¶0027, 0033) disposed between the second ferrite core(4)(Figs. 1, 3: coil around 2; ¶¶0027, 0033) and the enclosure(outer housing)(Fig. 1; ¶0027), and wherein the first receiving coil and the second receiving coil are coupled in series.
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Maniktala, Park and Lin with Li to provide a method for wirelessly transmitting power to a mobile device in which the mobile device more fault tolerant to where a user places the mobile device vis-à-vis the transmitting coil (i.e., the transmitting power coil can align with one of two different locations on the stylus having a receiving coil so that the stylus may receive power).
15.	Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2017/0170688 A1 to Maniktala in view of U.S. Patent Pub. No. 2021/0325981 A1 to Park et al. (“Park”) in view of U.S. Patent Pub. No. 2020/0212728 A1 to Lin as applied above to claim 1, in view of U.S. Patent Pub. No. 2008/0106520 A1 to Free et al. (“Free”).
As to claim 6, Maniktala, Park and Lin teach the active stylus of claim 1, as applied above.
Maniktala, Park and Lin do not expressly disclose wherein the wireless power receiver is configured to operate at a wireless power transmission frequency between 80 kHz and 600 kHz.
Free discloses wherein the wireless power receiver(54, 56)(FIGs. 1-3: 12, 18; ¶¶0061, 0063) is configured to operate at a wireless power transmission frequency between 80 kHz and 600 kHz (FIGs. 1-3: 12, 18, 54, 56; ¶¶0061, especially – “100 kHz” and 0063, especially – “100 kHz”).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Maniktala, Park and Lin with Free to provide an active stylus that receives power at a frequency that does not create interference with nearby devices using wifi, Bluetooth or a cellular network.

As to claim 7, Maniktala, Park, Lin and Free teach the active stylus of claim 6, as applied above.
Free discloses wherein the wireless power receiver(54, 56)(FIGs. 1-3: 12, 18; ¶¶0061, 0063) is configured to operate at a wireless power transmission frequency of about 100 kHz (FIGs. 1-3: 12, 18, 54, 56; ¶¶0061, especially – “100 kHz” and 0063, especially – “100 kHz”).
The motivation to combine Free’s further teachings is for the same reasoning set forth above for claim 6.
16.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2017/0170688 A1 to Maniktala in view of U.S. Patent Pub. No. 2021/0325981 A1 to Park et al. (“Park”) in view of U.S. Patent Pub. No. 2020/0212728 A1 to Lin as applied above to claim 1, in view of U.S. Patent No. 2021/0210982 A1 to Wallace et al. (“Wallace”).
	As to claim 8, Maniktala, Park and Lin teach the active stylus of claim 1, as applied above.
	Maniktala, Park and Lin do not expressly disclose wherein the wireless power receiver is configured to receive power from a Qi compatible wireless power transmitter.
	Wallace discloses wherein the wireless power receiver is configured to receive power from a Qi compatible wireless power transmitter (¶¶0050, 0055-0057).
	Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Maniktala, Park and Lin with Wallace to provide an active stylus that able to compatible to receive power from a popularly used type of wireless power transmitter.
17.	Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2017/0170688 A1 to Maniktala in view of U.S. Patent Pub. No. 2021/0325981 A1 to Park et al. (“Park”) in view of U.S. Patent Pub. No. 2020/0212728 A1 to Lin as applied above to claim 1, in view of U.S. Patent Pub. No. 2017/0290210 A1 to Maeyama.
	As to claim 12, Maniktala, Park and Lin teach the active stylus of claim 1, as applied above.
	Park further discloses a circuit(755)(FIG. 7; ¶¶0087, 0095) of the active stylus(745)(FIG. 7: 750; ¶¶0084, 0105).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Maniktala, Park and Lin with Park to facilitate the conversion of power electromagnetic radiation into energy that is stored in a battery to provide the active stylus with power.
	Maniktala, Park and Lin do not expressly disclose further comprising a shield disposed between a circuit of the active stylus and the enclosure.
Maeyama disclose a shield disposed on a circuit (¶¶0016, 0033).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Maniktala, Park and Lin with Maeyama to provide an active stylus with lower electromagnetic interference between the flux from the transmitting coil and the circuit.
	As to claim 13, Maniktala, Park, Lin and Maeyama teach the active stylus of claim 12, as applied above.
Maeyama further discloses wherein the shield is implemented with metallic tape (¶¶0016, 0033).
The motivation to combine the additional teachings of Maeyama is for the same reasoning set forth above for claim 12.
Potentially Allowable Subject Matter
18.	If the above objections to claims 3 and 5 are overcome, then they would become allowable (i.e., objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims).
Reasons for Allowance
19.	The following is examiner’s statement of reasons for allowance: the claimed invention is directed to:

    PNG
    media_image18.png
    200
    400
    media_image18.png
    Greyscale

    PNG
    media_image19.png
    200
    400
    media_image19.png
    Greyscale

Dependent claim 3 identifies the distinct features: “the active stylus further comprising a rechargeable battery(FIG. 34: 3412) inside the first ferrite core(FIG. 33: Ferrite core, 3302)”, with all other limitations as claimed.
	The closest prior art, U.S. Patent Pub. No. 2017/0170688 A1 to Maniktala, U.S. Patent Pub. No. 2013/0106723 A1 to Bakken et al. (“Bakken”), U.S. Patent Pub. No. 2020/0212728 A1 to Lin and U.S. Patent Pub. No. 2021/0349557 A1 to Li et al. (“Li”), either singularly or in combination, fails to anticipate or render obvious the above underlined features associated with other features of this claim.
	As to claim 3, Maniktala, Bakken and Lin teach the active stylus of claim 1, as applied above.
Maniktala, Bakken and Lin do not expressly disclose wherein the first ferrite core is hollow.
Li discloses wherein the first ferrite core(2)(Fig. 3; ¶0027) is hollow (Fig. 3: 2; ¶0027).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Maniktala, Park and Lin with Li to provide a method for wirelessly transmitting power to a mobile device in which the mobile device is made lighter and thus easier to hold.
Maniktala, Park, Lin and Li do not teach the above underlined limitations.

    PNG
    media_image20.png
    200
    400
    media_image20.png
    Greyscale
       
    PNG
    media_image21.png
    200
    400
    media_image21.png
    Greyscale

Dependent claim 5 identifies the distinct features: “further comprising a switch matrix(FIG. 31: 3102) to selectively bypass the first receiving coil(FIG. 5: LRX) or the second receiving coil(FIG. 5: LRX2)”, with all other limitations as claimed.
	The closest prior art, U.S. Patent Pub. No. 2017/0170688 A1 to Maniktala, U.S. Patent Pub. No. 2013/0106723 A1 to Bakken et al. (“Bakken”), U.S. Patent Pub. No. 2020/0212728 A1 to Lin and U.S. Patent Pub. No. 2021/0349557 A1 to Li et al. (“Li”), either singularly or in combination, fails to anticipate or render obvious the above underlined features associated with other features of this claim.
	As to claim 5, Maniktala, Bakken and Lin teach the active stylus of claim 4, as applied above but do not teach the above underlined limitations.
Other Relevant Prior Art
20.	Other relevant prior art includes:

    PNG
    media_image22.png
    200
    400
    media_image22.png
    Greyscale

(i)	U.S. Patent Pub. No. 2020/0099245 A1 to Ruscher et al. discloses dynamically selecting one or more coils among a plurality of coils (FIG.s 5-7; ¶¶0038. 0054) that are near a device to be charged (¶0029) such as a stylus(1110)(FIG. 11; ¶¶0029, 0054) or a watch (¶¶0029, 0035).

    PNG
    media_image23.png
    200
    400
    media_image23.png
    Greyscale

(ii)	Japan Patent Pub. No. 2008301554 A to Kami discloses a device having a transmission coil(27)(FIG. 6; p 8, ¶¶6-7) the center of which is marked with a marking(42)(FIG. 6; p 8, ¶¶6-7) to aid in aligning with a marking(41)(FIG. 6; p 8, ¶6) corresponding to the position of a transmission coil of power providing device(30)(FIG. 6; p 8, ¶1).
Conclusion
21.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRK W HERMANN whose telephone number is (571) 270-3891.  The examiner can normally be reached on Monday-Friday, 10am-7pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIRK W HERMANN/Examiner, Art Unit 2692  



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Liu claims priority to provisional application no. 63/044,594 (a copy of which is enclosed), filed 06/26/2020.